DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Naber on 12/28/2021.

The application has been amended as follows: 
Cancel claims 1-8.

With regard to claim 9: In line 1, replace “claim 8” with --claim 11--.

With regard to claim 10: In line 1, replace “claim 8” with --claim 11--.

Cancel Claims 13-16.

Allowable Subject Matter
Claims 9-11 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 is drawn to a method of preparing a liquid polymer blend comprising steps of measuring a mass flow of the liquid polymer blend after the degassing step, determining an amount of the additive gas as a function of the measured mass flow of the liquid polymer blend, and adding the amount of determined additive gas to the degassed liquid polymer blend.

There is no prior art of record which cures the deficiencies of Martel, Ferber, and Sulzbach.
In view of the above, claim 11 and its dependents are novel an non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772